Case 3:20-cv-00017-MMH-JBT Document 72 Filed 06/23/21 Page 1 of 2 PageID 991




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

MERLIN KAUFFMAN,
an individual,

      Plaintiff,

v.                                               CASE NO. 3:20-cv-17-MMH-JBT

TRANS HIGH CORP.,
etc., et al.,

     Defendants.
                                     /

                                     ORDER

      THIS CAUSE is before the Court on Defendants’ Counsel’s Unopposed

Motion to Seal Under FRCP 5.2 (“Motion”) (Doc. 71). Defendants’ Counsel seeks

to file under seal their response to the Court’s Order to Show Cause dated June

9, 2021 (Doc. 64), which requires Defendants to show cause why they or their

counsel should not be ordered to pay Plaintiff’s expenses incurred in making

Plaintiff’s Motion to Compel Deposition and Production (Doc. 61). The Motion is

due to be granted because the proposed response contains confidential attorney-

client information, and sealing is contemplated pursuant to Rule 4-1.6 of the Rules

Regulating the Florida Bar and the comments thereto.

      Accordingly, it is ORDERED:

      1.     The Motion (Doc. 71) is GRANTED.
Case 3:20-cv-00017-MMH-JBT Document 72 Filed 06/23/21 Page 2 of 2 PageID 992




          2.   On or before July 7, 2021, Defendants’ Counsel shall file under seal

their response to the Court’s June 9, 2021 Order to Show Cause (Doc. 64), which

shall remain under seal until further order of the Court.

          3.   The Clerk of Court is directed to provide a copy of this Order by U.S.

mail and email to Adam Levin at the addresses listed below.             Mr. Levin is

authorized to receive a sealed, tangible copy of Defendants’ Counsel’s sealed

filing.

          DONE AND ORDERED in Jacksonville, Florida on June 23, 2021.




Copies to:

Counsel of Record

Adam Levin
Executive Chairman
Hightimes Holding Corp.
2110 Narcissus Ct.
Venice CA 90291
adam@hightimes.com




                                           2
